OPINION ON PETITION TO REHEAR
TODD, Judge.
Complainant-appellant has filed a respectful and earnest petition to rehear, the substance of which is that, inasmuch as this Court interpreted the deed to reserve to the grantor all prerogatives of life tenancy except receipt of rent, and inasmuch as complainant could have, but did not, act to defeat defendant’s right to rent, then defendants are obligated to pay to complainant the rent which they have collected by the sufferance of complainant.
This Court did not and does not so understand the rights granted and reserved in the deed. Said deed does reserve to complainant a degree of arbitrary control over the receipt of rent by defendants during her lifetime. However, such rent as is paid under the sufferance of complainant belongs to defendants under the terms of the deed.
It is not sufficient for complainant to now say that, if she had been aware of her power to deprive defendants of rent she would have done so. If she had done so, she would have deprived defendants of rent, but would not have entitled herself to one penny of rent. She cannot permit defendants to collect rent to which they were entitled and thereafter obtain from defendants that rent to which she (complainant) can never be entitled under her deed.
There is no evidence of oppression or invasion of complainant’s rights by defendants. They did and received what complainant permitted them to do and receive, for which there can be no liability.
Complainant’s petition to rehear is respectfully overruled.
SHRIVER, P. J., and PURYEAR, J., concur.